                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  USA DEBUSK, LLC,
                                                    CV 19-63-BLG-TJC
                       Plaintiff,

  vs.                                                ORDER

  AECOM ENERGY &
  CONSTRUCTION, INC.

                       Defendant.

        The parties have filed a joint motion requesting the Court allow

representatives with ultimate settlement authority to appear by telephone at the

March 23, 2020 settlement conference. (Doc. 37.) The Court conducted a status

conference on March 18, 2020 to discuss the motion. Accordingly, and good cause

appearing,

        IT IS ORDERED that the joint motion is GRANTED. All parties required to

participate in the settlement conference may appear by telephone. The parties shall

provide the Court with call in information at kld_propord@mtd.uscourts.gov and

be available by telephone at the designated time to participate in the conference.

              DATED this 18th day of March, 2020.



                                              Kathleen L. DeSoto
                                              United States Magistrate Judge
